Citation Nr: 0603397	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

There are conflicting competent medical opinions of record by 
VA audiologists as to whether the veteran's currently 
diagnosed bilateral hearing loss and bilateral tinnitus are 
related to loud noise the veteran was likely exposed to 
during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service 
with reasonable doubt resolved in favor of the veteran.  38 
U.S.C.A §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).  

2.  Bilateral tinnitus was incurred in active service with 
reasonable doubt resolved in favor of the veteran.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claims. 

According to testimony the veteran presented at the 
videoconference hearings and other statements of record, he 
contends that his bilateral hearing loss and tinnitus are the 
result of exposure to loud jet engine noise and auxillary 
power units in the performance of his duties as an aircraft 
mechanic during service.  

The DD Form 214 and personnel records provided by the veteran 
reflect that he was likely exposed to loud jet engine noise 
in his military occupational specialty.

The October 2002 VA treatment record noted that the veteran 
was new to VA and that he was referred to audiology for a 
consultation on his reported history of bilateral tinnitus 
for approximately eight years and bilateral hearing loss.  
The audiologist noted that the veteran reported a history of 
excessive noise exposure while in service as an aircraft 
mechanic.  Audiometric testing revealed that the veteran 
exhibited pure tone air conduction thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
65
LEFT
15
20
30
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and left ear.  The audiologist 
provided an assessment of bilateral sensorineural hearing 
loss and subjective bilateral tinnitus.  The audiologist 
noted that while the veteran did initially exaggerate the 
degree of his hearing loss, it was still more likely than not 
that both his hearing loss and tinnitus were due to excessive 
noise exposure during his military service.  

The June 2004 VA examination report showed that the veteran 
complained of gradual bilateral hearing loss and constant 
bilateral tinnitus, both of which he first noticed 
approximately 15 to 18 years ago.  He reported on his 
exposure to jet engine noise during service as well as post-
service exposure to factory noise and power mowers/tools in 
his work as a toolmaker since 1981.  He indicated that he 
wore hearing protection devices at all times at work.  He 
denied recreational noise exposure.  Audiometric testing 
revealed that the veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
45
LEFT
10
10
10
30
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
audiologist diagnosed that the veteran presented with normal 
hearing through 2000 Hertz, sloping to mild-moderate sensory 
hearing loss bilaterally.  The audiologist maintained that 
the veteran's complaints of tinnitus were consistent with the 
audiometric configuration.  The audiologist opined that the 
veteran first noticed his hearing loss and tinnitus at least 
17 years after he was discharged from service, therefore, the 
veteran's current hearing loss and tinnitus were least likely 
due only to his military service.  

In a July 2004 response to a request for clarification, the 
June 2004 audiologist related that since the veteran did not 
notice hearing loss until about 17 years after service, she 
could not opine that his current hearing loss was due to 
service.  The audiologist added that other factors might have 
played a role in the veteran's current hearing loss.  The 
audiologist opined that the veteran had a significant history 
of noise exposure in service and occupationally, however, 
since he did not notice any hearing loss or tinnitus until 
about 17 years after service, it was least likely that his 
current hearing loss and tinnitus were a result of noise 
exposure during his military service.  

In an October 2004 statement, W.G., M.D. reported that it was 
his opinion that persistent and prolonged exposure to a loud, 
noisy environment could contribute to tinnitus and affect 
this condition negatively.  

In an October 2004 statement, R.L., Au.D., reported that a 
July 2004 audiogram showed a high frequency hearing loss in 
which the configuration appeared consistent with noise-
induced hearing loss.  Dr. R.L. indicated that she was 
cognizant of the veteran's case history that he served as an 
aircraft mechanic during service and that he had worked 
around industrial noise for a number of years.  Dr. R.L. 
maintained that she had no information on the veteran's 
history of recreational noise exposure or whether hearing 
protective devices were offered and/or used by the veteran.  
Dr. R.L. further maintained that she could not delineate 
which noises might have caused the hearing loss as she did 
not have access to any previous audiograms that might have 
been performed related to the veteran's military service or 
industrial audiograms from his workplace.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
There are conflicting competent medical opinions of record by 
VA audiologists as to whether the veteran's currently 
diagnosed hearing loss and bilateral tinnitus are related to 
loud noise the veteran was likely exposed to during service.  
The Board finds that the evidence is in relative equipoise, 
and therefore resolves any remaining doubt in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


